                  Case 1:19-cv-03377-LAP Document 248
                                                  243 Filed 03/04/21
                                                            03/03/21 Page 1 of 1



                                                                                          Howard M. Cooper
                                                                                          E-mail: hcooper@toddweld.com


                                                                March 3, 2021
   VIA ECF
   Honorable Loretta A. Preska                                The request for leave to file a letter
   United States District Court                               under seal is granted. SO ORDERED.
   Southern District of New York
   500 Pearl Street                                                                                        3/4/2021
   New York, NY 10007-1312

           Re:      Giuffre v. Dershowitz, Case No.: 19-cv-03377-LAP

   Dear Judge Preska:

           Pursuant to Rule 1.A of Your Honor’s Individual Practices, Professor Alan Dershowitz
   (“Professor Dershowitz”) respectfully requests leave to file under seal a letter renewing Professor
   Dershowitz’s request that the Court compel non-party Leslie Wexner to submit to a deposition in this
   matter. As grounds therefore, Professor Dershowitz states that the letter references and attaches excerpts
   of the deposition of John Zeiger, Esq., which Mr. Zeiger has designated as confidential under the
   applicable protective order, ECF No. 168. Professor Dershowitz makes this request without prejudice to
   his right to later challenge the propriety of some or all of those confidentiality designations.


                                                       Respectfully submitted,

                                                       _/s/ Howard M. Cooper_
                                                       Howard M. Cooper

   cc:     All counsel of record, via email




Todd & Weld LLP • Attorneys at Law • One Federal Street, Boston, MA 02110 • T: 617.720.2626 • F: 617.227.5777 • www.toddweld.com
